Elizabeth Arden, Inc.
14100 N.W. 60th Avenue
Miami Lakes, Florida 33014



Re: __________ Grant of Stock Options

Dear Director:

Elizabeth Arden, Inc. (the "Company") is pleased to make the following award to
you as described below:

1.         Pursuant to the provisions of the Elizabeth Arden, Inc. 2004
Non-Employee Director Stock Option Plan, as it may be amended, modified and
supplemented (the "Plan"), the Company hereby grants to you as of ____________
(the "Award Date"), subject to the terms and conditions of the Plan and subject
further to the terms and conditions herein set forth, an option to purchase
_______ shares of common stock, par value $.01 per share, of the Company (the
"Common Stock") at an exercise price listed in the Certificate (the "Options").
The term "Certificate" means the Internet web page of the Company's Plan
administrator that lists the details of this award or such other web page of the
Company's Plan administrator pursuant to which you have been informed of this
award and have been given the opportunity to accept or reject this award. The
Certificate is incorporated herein by reference.

2.         It is understood and agreed that the award evidenced by this
agreement (the "Agreement") is subject to the following terms and conditions:

(a)         Your acceptance of the terms and conditions of this Agreement, as
evidenced by your execution of this Agreement or acceptance of this award in
accordance with the procedures set forth on the Internet web site of the
Company's plan administrator.

(b)         Subject to the provisions of the Plan, the Options shall vest and
become nonforfeitable on the third anniversary of the Award Date if you have
continued to serve as a Director until that date.

(c)         The expiration date of the Options shall be 10 years from the Award
Date, subject to earlier termination as provided for in Section 2(b) of the
Agreement.

(d)         If your directorship terminates for any reason other than death,
permanent and total disability (as defined in Section 22(e)(3) of the Code) or
retirement from Board service in good standing after age 70, you shall be
entitled to exercise any Options which are then exercisable only within the
twelve-month period after the date you cease to serve as a Director. Any Options
that are not exercised within such twelve-month period shall be null and void.
If your directorship terminates by reason of your death, permanent and total
disability or retirement from Board service in good standing after age 70, the
Options or any portion thereof which were not exercisable on the date of
termination or retirement shall be accelerated and become immediately
exercisable, and the period to exercise such Options shall be twelve months,
subject to the earlier expiration as provided for in the Plan.

(e)         Notwithstanding the foregoing provisions of this Section 2, if there
is a Change in Control (as defined in the Plan) of the Company, the Options
shall become fully exercisable and vested, subject only to legal restrictions on
the issuance of the Common Stock set forth in the Plan.

3.         Exercise of Options.  The Options may be exercised as provided for in
this Agreement and the Plan.

4.         No later than the date on which you exercise all or a portion of your
Options, you shall pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, all federal, state, local and foreign taxes
that are required by applicable laws and regulations to be withheld by the
Company with respect to such exercise. The obligations of the Company under this
Agreement shall be conditioned on compliance by you with this paragraph, and the
Company shall, unless provision for payment of tax withholding is otherwise made
or directed by you and to the extent permitted by law, have the right to deduct
any such taxes from any other sums due or to become due from the Company,
including from the proceeds from the sale of the shares of Common Stock required
to satisfy the withholding requirement. Notwithstanding anything to the contrary
contained herein, you shall be responsible for the payment of all taxes required
to be paid in connection with the exercise of the Options.

5.         Nothing in the Plan or this Agreement will restrict or limit in any
way the right of the Board of Directors of the Company to issue or sell stock of
the Company (or securities convertible into stock of the Company) on such terms
and conditions as it deems to be in the best interests of the Company,
including, without limitation, stock and securities issued or sold in connection
with mergers and acquisitions, stock issued or sold in connection with any stock
option or similar plan, and stock issued or contributed to any qualified stock
bonus or employee stock ownership plan.

6.         You hereby agree to be bound by all of the terms and provisions of
the Plan, a copy of which is available upon your request.

7.          No Option granted hereunder to you shall be transferable by you
otherwise than by will, or by the laws of descent and distribution, and such
Option shall be exercisable, during your lifetime, only by you.

8.          Nothing contained in the Plan or in this Agreement, nor any action
taken by the Board, shall confer upon you any right with respect to continuation
of your service as a Director of the Company or a Subsidiary nor interfere in
any way with the right of the Company or a Subsidiary to terminate your
directorship at any time with or without cause.

9.          As a condition of the Company's obligation to issue the Common Stock
upon exercise of the Options, if requested by the Board, you shall, concurrently
with the delivery of the stock certificate representing the Common Stock so
purchased, give such written assurances to the Company, in the form and
substance that its counsel reasonably requests, to the effect that you are
acquiring the Common Stock for investment and without any present intention of
reselling or redistributing the same in violation of any applicable law, and the
Company shall have the right to endorse the certificate representing the Common
Stock with an appropriate restrictive legend as to compliance with such law. In
the event that the Company elects to register the Common Stock under the
Securities Act of 1933, as amended, and any applicable state laws, the issuance
of such Common Stock shall not be subject to the restrictions contained in this
paragraph.

10.          This Agreement may be executed in counterparts, in writing or via
the Company's designated online procedure, each of which taken together shall
constitute one and the same instrument.

11.          This Agreement shall be binding upon and inure to the benefit of
all successors of the Company. This Agreement may not be amended without the
express written consent of both parties hereto, which consent may be evidenced
in writing or pursuant to the Company's designated online procedure.

12.          This Agreement, which constitutes the entire agreement of the
parties with respect to the Options, shall be governed by, and construed and
enforced in accordance with, the laws of the State of Florida without regard to
principles of conflicts of law. In the event of any conflict between this
Agreement, the Plan or the Certificate, this Agreement shall control. In the
event of any ambiguity in this Agreement, or any matters as to which this
Agreement is silent, the Plan shall govern including, without limitation, the
provisions thereof pursuant to which the Board has the power, among others, to
(i) interpret the Plan, (ii) prescribe, amend and rescind rules and regulations
relating to the Plan, and (iii) make all other determinations deemed necessary
or advisable for the administration of the Plan.



Elizabeth Arden, Inc.

                   

By:

     









       

Its:

     









     

(Printed Name)



 